                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    February 08, 2019
                           UNITED STATES DISTRICT COURT                             David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


UNITED STATES OF AMERICA                        §
                                                §
                                                §
VS.                                             § CRIMINAL ACTION NO. 4:18-CR-0595
                                                §

GERMAN AGUILAR SEVILLA


                              MEMORANDUM AND ORDER
       Pending before the Court is Defendant Aguilar Sevilla’s Motion to Dismiss the

Indictment. (Doc. No. 15.) Mr. Aguilar Sevilla argues that his original removal order was issued

without the proper jurisdiction, because the Order to Show Cause failed to include a time and

place for the hearing. (Doc. No. 15 at 1; Doc. No. 15-2 at 3.) The Court recently considered a

similar argument in United States v. Tzul, No. 4:18-CR-0521-1, 2018 WL 6613348 (S.D. Tex.

Dec. 4, 2018). In Tzul, this Court granted the defendant’s motion to dismiss the indictment,

because the Notice to Appear issued to the defendant failed to include a time and place of

hearing, information which is definitionally required by 8 U.S.C. § 1229(a)(1)(G)(i), and by the

Supreme Court in Pereira v. Sessions, 138 S. Ct. 2105 (2018). Without a valid Notice to Appear,

the immigration court was never vested with jurisdiction, and the prior order of removal was

void. 8 C.F.R. §§ 1003.14(a), 1003.13 (2018).


       The Court’s decision in Tzul cannot be extended to the deportation proceeding at the

heart of this case, which was initiated not by a Notice to Appear but by an Order to Show Cause




                                                1
governed by 8 U.S.C. § 1252b.1 The Order to Show Cause in Mr. Aguilar Sevilla’s case was

issued on March 8, 1997. (Doc. No. 15-2 at 1.) On that date, the regulation vesting jurisdiction

in the immigration court upon the issuance of a “charging document” was in effect. 8 C.F.R.

§ 3.14(a) (1997) (renumbered § 1003.14 by Aliens and Nationality; Homeland Security;

Reorganization of Regulations, 68 Fed. Reg. 9824, 9830 (Feb. 28, 2003)). Further, the regulation

defining, for the purposes of the jurisdictional regulation, a “charging document” as an Order to

Show Cause was also in effect. 8 C.F.R. § 3.13 (1997) (renumbered § 1003.13 by Aliens and

Nationality; Homeland Security; Reorganization of Regulations, 68 Fed. Reg. 9824, 9830 (Feb.

28, 2003)).


       However, in March of 1997 there was no analogue to 8 U.S.C. § 1229, which provides

the statutory definition of a Notice to Appear. The relevant statutory definition was given in

Section 1252b(2), which defined an Order to Show Cause. 8 U.S.C. § 1252b(2) (1994), repealed

by Omnibus Consolidated Appropriations Act of 1997, Pub. L. No. 104-208 § 308(b)(6), 110

Stat. 3009, 3624 (Sept. 30, 1996) (repeal effective on April 1, 1997).2 That statute did not include

a time and place requirement in the definition of an Order to Show Cause. The statute did require

that a noncitizen be notified of the time and place of hearing, but specifically included language


1
  Many important changes in immigration law occurred throughout the 1990s. The Court wishes
to emphasize that this Memorandum and Order considers only the statutory and regulatory
landscape in effect on March 8, 1997. This Memorandum and Order does not address
requirements for an Order to Show Cause in effect before the creation of § 1252b by the
Immigration Act of 1990, Pub. L. No. 101-649 § 545(a), 104 Stat. 4978, 5061-62 (Nov. 29,
1990).
2
  The effective date is calculated as the “first day of the first month beginning more than 180
days after the date of the enactment of this Act [Sept. 30, 1996].” Omnibus Consolidated
Appropriations Act of 1997, Pub. L. No. 104-208 § 309(a)(2), 110 Stat. 3009, 3634 (Sept. 30,
1996). It is worth noting that Mr. Aguilar Sevilla’s motion would be analyzed under an entirely
different statutory regime had his deportation proceedings initiated with a Notice to Appear one
month later in April of 1997.
                                                 2
allowing that notification to be given in a document other than the OSC.

               (2) Notice of time and place of proceedings
               In deportation proceedings under section 1252 of this title--
                      (A) written notice shall be given in person to the alien . . . , in the order to
                      show cause or otherwise, of--
                              (i) the time and place at which the proceedings will be held . . . .
8 U.S.C. § 1252b(2) (1994), repealed by Omnibus Consolidated Appropriations Act of 1997,

Pub. L. No. 104-208 § 308(b)(6), 110 Stat. 3009, 3624 (Sept. 30, 1996) (repeal effective on April

1, 1997).

       Confusingly, another relevant statute is 8 U.S.C. § 1252(b)(1), which in March of 1997

required the Attorney General to implement regulations providing that noncitizens “be given

notice, reasonable under all the circumstances, of the nature of the charges against him and of the

time and place at which the proceedings will be held.” 8 U.S.C. § 1252(b)(1) (1994) (emphasis

added), repealed via amendment by Omnibus Consolidated Appropriations Act of 1997, Pub. L.

No. 104-208 § 306(a), 110 Stat. 3009, 3616 (Sept. 30, 1996) (amendments effective on April 1,

1997). This provision also cannot provide an analogue to § 1229, because it does not link the

time and place requirement to the definition of the Order to Show Cause. See e.g., United States

v. Mendez-Bello, 2018 WL 6649512, at *2 (S.D. Cal. Dec. 19, 2018) (“Pereira has no

applicability to proceedings conducted pursuant to Section 1252b, pre-IIRIRA.”); United States

v. Torres-Medina, 2018 WL 6345350, at *2 (E.D.N.C. Dec. 4, 2018) (“[D]efendant's removal

hearing took place before the enactment of IIRIRA and therefore § 1252b, rather than § 1229(a),

applied to his charging document, an Order to Show Cause.”); United States v. Fernandez, 2018

WL 5929632, at *1 (E.D. Va. Nov. 13, 2018) (“It was only after IIRIRA, when the order to show

cause and notice to appear were consolidated into a single notice, that the time and place of the
                                                 3
hearing even arguably became a jurisdictional requirement.”).


       Because there is no indication that the time and place requirement was definitional to the

Order to Show Cause, the Court must DENY Defendant’s motion to dismiss the indictment.


       IT IS SO ORDERED.


       SIGNED at Houston, Texas, on this the 8th day of February, 2019.




                                            KEITH P. ELLISON
                                            UNITED STATES DISTRICT JUDGE




                                               4
